Exhibit National Financial Partners Announces First Quarter 2010 Results Revenue Grew 3.8%, Organic Revenue Grew 4.9% and Adjusted EBITDA Grew 14.0% in the First Quarter 2010 Compared with Prior Year Period Financial Highlights(1) 1Q 2010 1Q 2009 % Change (Dollars in millions, except per share data) Revenue $ 225.3 $ 217.0 3.8 % Net income (loss) 7.0 (515.8 ) NM Net income (loss) per diluted share 0.16 (12.59 ) NM Cash earnings 22.0 18.1 21.5 % Cash earnings per diluted share $ 0.50 $ 0.44 13.6 % Adjusted EBITDA $ 27.6 $ 24.2 14.0 % Adjusted EBITDA margin 12.3 % 11.2 % Cash flow from operations $ 4.9 $ (1.6 ) NM (1) This summary includes financial measures not calculated based on generally accepted accounting principles. NM indicatesmetric not meaningful. NEW YORK, NY – May 10, 2010 – National Financial Partners Corp. (NYSE: NFP), a provider of benefits, insurance and investment services, today reported financial results for the first quarter ended March 31, 2010. Commenting on today’s announcement, Jessica M. Bibliowicz, chairman, president and chief executive officer, said, “We began 2010 from a position of strength, with financial flexibility and an exceptional team in place.In the first quarter of 2010, organic revenue increased 4.9%, Adjusted EBITDA increased 14.0% and margins improved compared with the first quarter last year.” First Quarter Results - Consolidated NFP reported first quarter of 2010 net income of $7.0 million, or net income of $0.16 per diluted share, compared with a net loss of $515.8 million, or net loss of $12.59 per diluted share in the same period last year.Net income in the first quarter of 2009 included the effects of a $607.3 million impairment associated with the stressed macroeconomic environment. First quarter of 2010 cash earnings was $22.0 million, or $0.50 per diluted share, compared with $18.1 million, or $0.44 per diluted share, in the first quarter of 2009.This improvement was driven largely by revenue increases and margin improvement.Cash earnings is a non-GAAP measure, which the Company defines as net income excluding amortization of intangibles, depreciation, the after-tax impact of the impairment of goodwill and intangible assets and the after-tax impact of non-cash interest expense.A reconciliation of net income to cash earnings is provided in the attached tables. Revenue was $225.3 million in the first quarter of 2010, an increase of $8.3 million, or 3.8%, compared with $217.0 million in the first quarter of 2009. Components of the revenue increase included higher revenue from the benefits and investment services businesses somewhat offset by lower revenue from life insurance.Organic revenue grew 4.9% in the first quarter of 2010 compared with the prior year period. Total operating expenses were $209.7 million compared with $813.8 million in the prior year period.The first quarter of 2009 included the effects of a $607.3 million impairment associated with the stressed macroeconomic environment.Excluding impairments, operating expenses overall were flat. Adjusted EBITDA in the first quarter of 2010 was $27.6 million with an Adjusted EBITDA margin of 12.3% compared with Adjusted EBITDA of $24.2 million with an Adjusted EBITDA margin of 11.2% in the prior year period.Adjusted EBITDA is a non-GAAP measure, which the Company defines as net income excluding income tax expense, interest income, interest expense, other, net, amortization of intangibles, depreciation, impairment of goodwill and intangible assets, (gain) loss on sale of subsidiaries, and any change in estimated contingent consideration amounts recorded in accordance with purchase accounting that have been subsequently adjusted and recorded in the consolidated statement of operations.Adjusted EBITDA margin is calculated by dividing Adjusted EBITDA by revenue.A reconciliation of net income to Adjusted EBITDA is provided in the attached tables. 1 Cash flow from operations for the first quarter of 2010 increased to $4.9 million compared with a cash usage from operations of $1.6 million in the first quarter of As of
